July 27, 1965

    Mr. C?aarles Hi King, Jr.         Opinion No. C-470
    Commissioner
    Wrreau of Labor Statistics        Re:   Whether, under the piovi-
    Auetln, Texas                           pgns of Article    515ga, V.
                                              0 -3 aity employees doing
                                            plumbing work, under the
                                            stated facts,‘must   be paid
    Dear’Mr.’ Klngc                         the prevailing   wage scale.
               You have requested an opinion of this office      oon-
    cerning the above captioned questton under the following      set
    a$ raetsr
     .~’
                     “A city in this State has recently
               undertaken a.project    of installing  rest
               room faclllt$e~;ln   several city parks.
               The plumbing wotik on these facilities     is
               to be done b city employees and not by a
               pluinblng co&x&or,       All of the proposed
               proz& is new construation   and not malntt-
               name. ”                                       I .
                 Article   51$9a of Vernonle   Civil   Statutea   reads In
    part at3 followsr                                         b

                        “Sec. 1. Rot leas than the general
                .+revalllng    rate ~of per d&em wagea for work
                 of a similar character in the locality      in
                 which the work Is performed, and not less
                 than the general prevailing     rate of per
                 diem wages for legal holiday and overtime
                 work, shall be paid to all laborers,     work-
.                men and mechanics employed 2 or on behalf
                 of the State of Texas, OS 2 or on behalf
                 of any county, city and county, city,     town*
                 district    or other political  subdFXi%on of
                 the State, engaged in the construction      of
                 public works, txolutivt of maintenance
                 work. . . *I’ (Bnphaeia added e )
Mr. Charles ,HOKing,    Jr.,     p$ge 2 (C+470),


            Under the clear and unamblgloUs terms of the stat-
ute, It is clearly   apparent that the city employees engaged'
in the constructidn   of rest room facilities as outlined in
the above stated facts must be paid the general prevailing
wage rate as,defined   In Article 5159a*


                 &nployets of      a city,  engaged in the
             construction   of     rest room facilities  as
             set out in the      'stated facts mist be paid
             the prevailing      wage rate as defined In
             Article   5159a.
                                   Yours very truly,
                                   WAGGONER CARR
                                   Attorney General of Texas




                                                   torney   General
RWN/ts/.br
APPROVED'
'OPINION COMMITTEE
W, V,'Gepptrt, Chairman'
Roger Tyler
Charles B.,Swanner
James Strock
John Reeves
APPROVED
       FOR THE ATTORNEYGENERAL
By: Hawthorne Phillips




                                 -2234-